Title: Edmund Randolph to Virginia Delegates, 23 September 1788
From: Randolph, Edmund
To: Virginia Delegates


Gentlemen
Richmond Sep. 23d. 1788.
I do myself the honor of inclosing to you copies of the Vouchers, on which Dr. Draper obtained a military Certificate from our Auditor, together with his account. We are much obliged to you for referring to the resolution of Congress, which establishes the right of Virginia to a credit for this demand, and for the footing, on which you have placed it with the board of treasury. But we cannot judge, what steps ought to be taken by us, without first knowing, whether any exceptions are made to our Vouchers, and why, after the resolution abovementioned; the board of treasury should have granted a certificate? However no time can be lost, as Dr Draper intends soon to sail for the East indies. We must therefore beg the favor of you to use your discretion in saving the debt, due from him. If you think that Virginia is liable; without retribution from the United States, or indeed if Virga. can be prevented by an agreement of the treasury board from waiving her right against the United States, by prosecuting Dr. Draper, we wish, that a prosecution may be instituted. The necessary expences will be paid on your draught. I have the honor &c.
E. R.
